73 F.3d 378NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
In re DOME PATENT, L.P., Petitioner.
Misc. No. 448.
United States Court of Appeals, Federal Circuit.
Nov. 29, 1995.

Before PLAGER, Circuit Judge, NIES, Senior Circuit Judge, and RADER, Circuit Judge.
ON PETITION FOR WRIT OF MANDAMUS
ORDER
PLAGER, Circuit Judge.


1
Dome Patent, L.P.  (Dome) petitions for a writ of mandamus to direct the United States District Court for the Northern District of California to promptly enter judgment in its case pursuant to Fed.R.Civ.P. 58.  Pilkington Visioncare, Inc. opposes.


2
Dome states that although the jury entered a verdict in its patent infringement action on May 30, 1995, the district court has not yet entered judgment and its failure to do so contravenes the requirements of Fed.R.Civ.P. 58.  However, Dome fails to mention that (1) the issue of obviousness was not decided by the jury;  (2) the district court has not determined whether the patent is invalid based on obviousness;  (3) the district court specifically rejected the form of Dome's proposed judgment;  and, most significantly, (4) the district court granted Pilkington's motion for a new trial on August 18, 1995.  Dome also omits the fact that it has appealed to this court from the order granting the new trial.


3
In the present case, mandamus is clearly not warranted.  Further, it does not appear that Dome has been forthright with the court in its failure to disclose several significant pieces of information.


4
Accordingly,

IT IS ORDERED THAT:

5
Dome's petition for a writ of mandamus is denied.